DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per applicant amendments and arguments noted in the remarks of 06/07/2021, claims 1, is amended; claims 10-12 are newly added. Applicant has also amended title of the invention, previously objected, to better reflect the subject matter claimed, hence the previous objection to the spec has been withdrawn. Kim fails to disclose a second master power supply unit configured to generate a second operating voltage using the pack voltage supplied directly from the plurality of battery modules in response to the first switching signal, wherein the second master power supply unit includes a device capable of converting the pack voltage to the second operating voltage; and a control unit configured to operate using the second operating voltage supplied from the second master power supply unit, and test a preset item based on at least one of the pack information and module information from the plurality of slave battery management units, wherein the master battery management unit is configured to control each of the plurality of slave battery management units, and the combination of elements as set in claim 1. Applicant argument as set above based on the amended claim 1 limitations is found persuasive, hence the previous art rejections have been withdrawn. However, as per a brief search requirement indicated, application number 16/476,710 is found to be a potential Non-statutory double patenting rejections, and suggested to applicant in a brief interview. Applicant’s attorney agreed to file a terminal disclaimer to overcome the potential rejections.

Terminal Disclaimer
The terminal disclaimer filed on 06/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 16/476,710 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Reasons For Allowance
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claim 1 limitations: “ a communication unit  … configured to operate using the first operating voltage supplied from the first master power supply unit, and output a first switching signal in response to the first operating voltage; a second master power supply unit configured to generate a second operating voltage using the pack voltage supplied directly from the plurality of battery modules in response to the first switching signal, wherein the second master power supply unit includes a device capable of converting the pack voltage to the second operating voltage; and a control unit configured to operate using the second operating voltage supplied from the second master power supply unit, and test a preset item based on at least one of the pack information and module information from the plurality of slave battery management units …” in combination with the remaining claim elements as set forth in Claim 1 and its depending claims 2-12. Therefore claims 1-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 
 Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859